IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1961
                               Filed May 11, 2022


IN THE INTEREST OF C.P. and N.P.,
Minor Children,

L.P., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Kimberly Ayotte,

District Associate Judge.



      A mother appeals the termination of her parental rights. AFFIRMED.



      Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellant

mother.

      Thomas J. Miller, Attorney General, and Michelle R. Becker, Assistant

Attorney General, for appellee State.

      Magdalena Reese of Des Moines Juvenile Public Defender, Des Moines,

attorney and guardian ad litem for minor children.



      Considered by May, P.J., and Greer and Chicchelly, JJ.
                                           2


MAY, Presiding Judge.

         A mother appeals the termination of her parental rights to her children, C.P.

and N.P.1 She challenges the statutory grounds, claims termination is not in the

children’s best interests, contends the juvenile court should have applied a

permissive exception to termination to instead establish a guardianship, and

argues the juvenile court should have bifurcated the guardian ad litem (GAL) and

attorney role for N.P.’s representation. We affirm.

         We review termination proceedings de novo. In re Z.P., 948 N.W.2d 518,

522 (Iowa 2020). “We will uphold an order terminating parental rights where there

is clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (internal citation omitted).

         We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We consider: (1)

whether grounds for termination have been established, (2) whether termination is

in the children’s best interests, and (3) whether we should exercise any of the

permissive exceptions to termination.       Id. at 472–73.    Then we address any

additional claims raised by the parent. In re K.M., No. 19-1637, 2020 WL 110408,

at *1 (Iowa Ct. App. Jan. 9, 2020).

         We first address the mother’s challenge to the statutory grounds for

termination. Here, the juvenile court terminated the mother’s rights to C.P. and



1   The father consented to termination of his parental rights. He does not appeal.
                                          3


N.P. pursuant to Iowa Code section 232.116(1)(f) (2021). Paragraph (f) authorizes

termination when:

              (1) The child is four years of age or older.
              (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

Iowa Code § 232.116(1)(f). The mother only challenges the last element, whether

the children can be safely returned to the mother’s care. See In re T.W., No. 20-

0145, 2020 WL 1881115, at *2–3 (Iowa Ct. App. Apr. 15, 2020).

       We conclude the children cannot be safely returned to the mother. This is

in part because of the mother’s methamphetamine use. See In re A.D., No. 21-

1562, 2022 WL 246227, at *1 (Iowa Ct. App. Jan. 27, 2022) (recognizing “[a]

parent’s methamphetamine use, in itself, creates a dangerous environment for

children” (alteration in original) (citation omitted)). She has a long history with the

drug.2 She tested positive for methamphetamine as recently as May 18, 2021.3

The mother missed fifteen appointments with her substance-abuse counselor

between March 10, 2021 and September 30, 2021. During this time, she failed to

complete eighteen drug screens ordered by her counselor.4 “We presume these



2 This family was subject to a prior child-in-need-of-assistance proceeding, and the
mother’s methamphetamine use was also a concern during that proceeding.
3 The termination hearing occurred over two days on October 28 and November

18, 2021.
4 She also provided two urine samples that were not accepted due to being outside

the accepted temperature range.
                                         4

missed tests would have been positive for illegal substances.” In re R.A., No. 21-

0746, 2021 WL 4891011, at *1 (Iowa Ct. App. Oct. 20, 2021) (collecting cases

noting missed tests are presumed positive). And “[a] parent’s methamphetamine

use, in itself, creates a dangerous environment for children.” In re J.P., No. 19-

1633, 2020 WL 110425, at *2 (Iowa Ct. App. Jan. 9, 2020). In addition to the

mother’s substance abuse, the mother also struggles with domestically-abusive

relationships. Cf. In re A.M., No. 19-1735, 2020 WL 825975, at *3 (Iowa Ct. App.

Feb. 19, 2020) (“If a parent ‘has gained very little insight’ over the course of the

proceedings about domestic violence and the danger it poses to the family,

returning young children to that parent’s care goes against their welfare.” (citation

omitted)). And she advocated for a domestically-abusive boyfriend to have contact

with the children, suggesting she does not appreciate the danger that domestic

abusers pose to her children. So we conclude the children could not be safely

returned to the mother, and a statutory ground authorizing termination is satisfied.

       Next, we consider whether termination is in the children’s best interests.

When making a best-interests determination, we “give primary consideration to the

child[ren]’s safety, to the best placement for furthering the long-term nurturing and

growth of the child[ren], and to the physical, mental, and emotional condition and

needs of the child[ren].” In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (quoting Iowa

Code § 232.116(2)). “It is well-settled law that we cannot deprive a child of

permanency after the State has proved a ground for termination under section

232.116(1) by hoping someday a parent will learn to be a parent and be able to

provide a stable home for the child.” Id. at 41.
                                         5


       Termination is in the children’s best interests. C.P. has been diagnosed

with autism and is non-verbal. So he requires a high level of care. N.P. struggles

emotionally and has reported self-harm. And the mother simply cannot provide

the children with the care they require. So we conclude termination is in their best

interests.

       Next, we consider whether any permissive exceptions should preclude

termination. See Iowa Code § 232.116(3). However, the burden of establishing

an exception rests with the parent. See A.S., 906 N.W.2d at 476. Here, the mother

asks us to apply an exception to termination due to her bond with the children.

See Iowa Code § 232.116(3)(c). We understand N.P. has expressed her desire

to return to the mother’s care. But we also believe young N.P.—who was only nine

years old at the time of the termination hearing—cannot fully appreciate the

dangers of returning to the mother. We do not think the parent-child bonds are so

strong as to overcome the dangers posed to these children. Rather, we agree with

the juvenile court that “[w]hile termination is likely to cause harm, that harm does

not outweigh the harm caused by the mother’s inability to address her substance

use, maintain a safe and appropriate home, or to meet the needs of her children.”

So we decline to apply this exception.

       The mother also asks us to apply section 232.116(1)(a) to forgo termination

and establish a guardianship instead because the children were in the maternal

aunt’s legal custody. But we note the juvenile court never ruled on her request to

establish a guardianship as an alternative to termination. “If a party presents an

issue to the court, but the court does not rule on that issue, ‘the party raising the

issue must file a motion asking the court for a ruling in order to preserve the issue
                                          6

for appeal.’” In re B.N., No. 14-1640, 2015 WL 582091, at *1 (Iowa Ct. App. Feb.

11, 2015) (citation omitted). And the mother did not file a motion requesting the

court address her request to establish a guardianship as an alternative to

termination.   So we conclude the mother’s claim is not preserved for our

consideration. Nonetheless, we note two points: (1) “a guardianship is not a legally

preferable alternative to termination,” A.S., 906 N.W.2d at 477 (citation omitted),

and (2) it is not clear to us from the record that the maternal aunt would be willing

to take on the role of guardian.

       Finally, we address the mother’s claim that, as to N.P., the juvenile court

should have bifurcated the GAL and child-attorney roles because—although N.P.

expressed a desire to return to the mother’s care—the GAL advocated for

termination. Unlike the rest of our review, “[w]e review the juvenile court’s refusal

to bifurcate the GAL and child attorney roles for an abuse of discretion.” In re J.V.,

No. 21-1769, 2022 WL 470335, at *2 (Iowa Ct. App. Feb. 16, 2022).

       Iowa Code § 232.89(4) provides,

               The same person may serve both as the child’s counsel and
       as guardian ad litem. However, the court may appoint a separate
       guardian ad litem, if the same person cannot properly represent the
       legal interests of the child as legal counsel and also represent the
       best interest of the child as guardian ad litem, or a separate guardian
       ad litem is required to fulfill the requirements of subsection 2.

Subsection 2 provides:

               Upon the filing of a petition, the court shall appoint counsel
       and a guardian ad litem for the child identified in the petition as a
       party to the proceedings. If a guardian ad litem has previously been
       appointed for the child in a proceeding under subchapter II or a
       proceeding in which the court has waived jurisdiction under section
       232.45, the court shall appoint the same guardian ad litem upon the
       filing of the petition under this part. Counsel shall be appointed as
       follows:
                                          7


               a. If the child is represented by counsel and the court
       determines there is a conflict of interest between the child and the
       child’s parent, guardian, or custodian and that the retained counsel
       could not properly represent the child as a result of the conflict, the
       court shall appoint other counsel to represent the child, who shall be
       compensated pursuant to the provisions of subsection 3.
               b. If the child is not represented by counsel, the court shall
       either order the parent, guardian, or custodian to retain counsel for
       the child or shall appoint counsel for the child, who shall be
       compensated pursuant to the provisions of subsection 3.

Iowa Code § 232.89(2).

       Here, the mother sought to bifurcate the GAL and child-attorney roles for

N.P. part way through the second day of the termination hearing after a caseworker

testified that N.P. had expressed a desire to return to her mother’s care.5 In this

instance, we do not think the juvenile court abused its discretion when it denied

the eleventh-hour motion to bifurcate.

       As we have explained, “it appears the older, more intelligent, and mature

the child is, the more impact the child’s wishes should have, and a child of sufficient

maturity should be entitled to have the attorney advocate for the result the child

desires.” In re A.T., 744 N.W.2d 657, 663 (Iowa Ct. App. 2007). So we “look at

the manifestation of [N.P.]’s wishes and her maturity” to determine if the juvenile

court should have bifurcated. See id.; see also id. at 665 (“We do not hold that an

attorney must always be appointed for a child in a termination. A [GAL] can, in

some situations, serve a dual role as both the [GAL] and the juvenile’s attorney.

When, however, a [GAL] recommends a disposition that conflicts with the juvenile’s



5The State argues the mother does not have standing to seek bifurcation. But we
need not address that issue here, because even assuming the mother has
standing, we conclude the juvenile court did not abuse its discretion in declining to
bifurcate.
                                         8

wishes, the juvenile court may, under Iowa Code section 232.89, appoint

independent counsel to represent the child in situations where a child is of

sufficient age and maturity to make an informed decision about a potential

termination of a child’s relationship with his or her parents.” (emphasis added)

(citation omitted)). N.P. was nine years old at the time of the termination hearing.

And nothing in the record suggests N.P. is particularly mature for her age. On the

contrary, the record suggests N.P.’s age and level of maturity made it difficult for

her to understand the complexities and nuances of her mother’s struggles and the

potential danger her mother posed to her. So we conclude the juvenile court did

not abuse its discretion when it denied the motion to bifurcate.6

       AFFIRMED.




6 We note the combined GAL and child-attorney informed the court of N.P.’s
desires to return to the mother’s care. So N.P.’s desires were communicated to
the court.